          Case 1:18-cv-00129-RP Document 35 Filed 02/27/19 Page 1 of 7




                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TEXAS
                                 AUSTIN DIVISION

PRIMACY ENGINEERING, INC.                          §
              Plaintiff                            §
                                                   §
vs.                                                §     Civil Action No. 1:18-cv-00129-RP
                                                   §
SAN ENGINEERING; CHI WON LEE,                      §
An Individual; and JK OCEANICS, LLC                §
                    Defendant                      §

     DEFENDANT SAN ENGINEERING’S RESPONSE TO PLAINTIFF’S OPPOSED
       EMERGENCY MOTION FOR LEAVE TO CONDUCT JURISDICTIONAL
            DISCOVERY AND TO EXTEND REPSONSE DEADLINE

        Defendant SAN Engineering (“SAN”) files this Response to the Plaintiff’s

Emergency Motion for Leave to Conduct Jurisdictional Discovery and to Extend

Response Deadline. (Doc. 34). In short, because Primacy Engineering, Inc. cannot and

has not demonstrated any basis for specific jurisdiction of SAN, Primacy’s “emergency”

motion should be denied.

I.      Summary

        Primacy’s emergency is one of its own making. This lawsuit has been on file

against JK Oceanics for over a year now. During that time, even though its sole basis for

this Court’s personal jurisdiction over SAN was that SAN “engage[d] and continue[d] to

engage in contracts and ongoing business relationship with JK Oceanics” and “engage[d]

in combination with JK Oceanics to exploit the misappropriated trade secrets belonging to

Primacy,” Primacy apparently made no effort to seek discovery from JK Oceanics

regarding this jurisdictional claim. Instead, only after SAN filed its Motion to Dismiss on



Defendant SAN Engineering’s Response to Plaintiff’s Emergency Motion for Leave    Page 1 of 7
          Case 1:18-cv-00129-RP Document 35 Filed 02/27/19 Page 2 of 7




February 14, 2019 (Doc. 33), Primacy waited until 3 business days before its response

deadline to file an “emergency” motion, claiming that discovery is now necessary to

support its year-old jurisdictional allegations. (Doc. 34).

       Primacy’s motion can be easily denied for a couple of reasons. First, it is wholly

unnecessary. As SAN made clear in its motion, Primacy’s jurisdictional allegations—

even if taken as true—do not support specific jurisdiction against SAN because any

alleged contact SAN had with JK Oceanics has no direct relationship to the tortious

interference or trade secret misappropriation claims Primacy asserts. Rather, those

claims remain centered on alleged conduct that occurred in Korea and that allegedly

damaged Primacy in either Korea or New Jersey. Primacy’s claims against SAN—even

as alleged—have no connection to Texas. Ultimately, Primacy fails to acknowledge the

claims that are already asserted and being litigated against SAN in Korea. It makes little

sense to conduct discovery that has no hope of supporting jurisdiction, particularly when

identical litigation is already pending. The addition of JK Oceanics adds nothing to the

claims against SAN and certainly does nothing to give this Court jurisdiction. Requiring

SAN to respond to discovery would be a fruitless exercise and there is nothing in

Primacy’s motion to indicate otherwise.         Accordingly, Primacy’s motion should be

denied.

II.    Jurisdictional discovery should not be allowed if it would serve no purpose.

       Primacy cites Wyatt v. Kaplan as support for the Court’s “broad discretion” in

allowing jurisdictional discovery, but leaves out an important aspect of Wyatt:




Defendant SAN Engineering’s Response to Plaintiff’s Emergency Motion for Leave    Page 2 of 7
          Case 1:18-cv-00129-RP Document 35 Filed 02/27/19 Page 3 of 7




       Discovery on matters of personal jurisdiction … need not be permitted
       unless the motion to dismiss raises issues of fact. See H.L. Moore Drug
       Exchange, Inc. v. Smith, Kline & French Laboratories, 2 Cir. 1967, 384 F.2d 97
       (per curiam). When the lack of personal jurisdiction is clear, discovery
       would serve no purpose and should not be permitted. See 4 Moore’s
       Federal Practice P 26.69 at 26-504; Note, Discovery of Jurisdictional Facts,
       59 Va. L. Rev. 533, 546 (1973). Accordingly, this Court affirms denials of
       discovery on questions of personal jurisdiction where the discovery sought
       “could not have added any significant facts”. Washington v. Norton
       Manufacturing, Inc., 5 Cir. 1979, 588 F.2d 441, 447, cert. denied, 442 U.S. 942,
       99 S.Ct. 2886, 61 L.Ed.2d 313.

Wyatt v. Kaplan, 686 F.2d 276, 284 (5th Cir. 1982) (footnote omitted). This Court echoed

this sentiment recently in Defense Distributed v. Grewal, No. 1:18-CV-637-RP, 2019 WL

369151, at *8 (W.D. Tex. Jan. 30, 2019), when it determined that the “Plaintiffs have failed

to plead sufficient facts to base personal jurisdiction on any relationship between

Defendants and the three gun control advocacy groups.”1 Primacy has similarly failed

to plead sufficient facts here to base personal jurisdiction on any relationship between

SAN and JK Oceanics.

II.    Primacy cannot make a preliminary showing of jurisdiction based on any
       relationship between SAN and JK Oceanics.

       As SAN made clear in its motion, Primacy has not pled sufficient facts to even

establish a preliminary basis for jurisdiction. Primacy’s motion confirms this fact.

       As mentioned earlier, Primacy’s jurisdictional claim is based solely on the alleged

relationship between SAN and JK Oceanics. But, that relationship has no bearing on the


1 The Order this Court entered in Rapid Radiology, Inc. v. Orlando Diagnostic Center, Inc., that
Primacy cites to in its Motion (Doc. 34 at 2, n. 2), arose out of very different facts: a contract
between Rapid Radiology and Orlando Diagnostics, allegedly executed in Travis County, Texas,
that contained a forum selection clause naming Travis County, Texas as the “sole and excusive
venue for any litigation”. (Doc. 9 at 2)


Defendant SAN Engineering’s Response to Plaintiff’s Emergency Motion for Leave         Page 3 of 7
          Case 1:18-cv-00129-RP Document 35 Filed 02/27/19 Page 4 of 7




tortious interference or misappropriation of trade secret claims since the facts pleaded to

support those claims occurred entirely in Korea.            Tellingly, Primacy provides no

argument to the contrary, instead citing a fraud case, Trois v. Apple Tree Auction Center,

Inc., 882 F.3d 485, 490-91 (5th Cir. 2018), as support for its contention that “if SAN

disclosed trade secrets to JK Oceanics—which Primacy seeks to uncover through limited

discovery—that alone would establish personal jurisdiction over SAN.” (Doc. 34 at 3).

       But fraud is different from a misappropriation of trade secret or tortious

interference claim. See Trois, 882 F.3d at 492 (“As we have said, the considerations for

personal jurisdiction over fraud claims are different from those we apply in a straight

contract claim.”). For instance, in Trois, the Fifth Circuit noted that it has “permitted the

exercise of specific personal jurisdiction over an intentional-tort claim were a nonresident

places a call to a forum and makes false statements over the phone to a forum resident.”

Id. at 491. Accordingly, it was no surprise when the Fifth Circuit found specific personal

jurisdiction where “the defendants [] reached out to Texas and allegedly made false

statements over the phone to a Texas citizen to induce him to conduct business with them.”

Id. at 492 & n. 7.

       This is not a fraud case where the claim derives directly from a communication

directed at Texas. Rather, Primacy’s claims are all based on the misappropriation of a

trade secret that it alleges took place in Korea and tortious interference with a Korean

Navy contract. SAN’s relationship with JK Oceanics has nothing to do with the actual

claims asserted against SAN. Primacy simply seeks evidence, based on communications




Defendant SAN Engineering’s Response to Plaintiff’s Emergency Motion for Leave     Page 4 of 7
          Case 1:18-cv-00129-RP Document 35 Filed 02/27/19 Page 5 of 7




between SAN and JK Oceanics, that SAN possessed Primacy’s trade secret information.

But, any such possession would—even under Primacy’s allegations—have been acquired

from Lee in Korea, and communications between SAN and JK Oceanics would do

nothing to prove misappropriation or tortious interference targeted at this jurisdiction.

Given that specific jurisdiction requires that the suit arise out of or relate to SAN’s

contacts with Texas, Bristol-Myers Squib Co. v. Superior Court of California, 137 S.Ct. 1773,

1780 (2017), there can be no question that specific jurisdiction over the claims against SAN

is lacking here.

IV.    Primacy asks for discovery solely to delay dismissal.

       Ultimately, Primacy offers no explanation as to why it is just now—11 days after

SAN’s motion to dismiss was filed and over a year after this lawsuit was filed—asking

for jurisdictional discovery. The simple answer is that Primacy just wants to delay the

inevitable while it goes fishing for jurisdictional facts.

       If the relationship between JK Oceanics and SAN is so important, there is no

reasons Primacy could not have asked for that information from JK Oceanics in the year

that this case has been on file. And, notwithstanding this case, Primacy offers no

explanation as to why it could not acquire that information in the litigation it instituted

against SAN in Korea. In short, Primacy knows that it cannot obtain information to prove

jurisdiction and simply asks that this Court delay its response deadline in the hope that

its fishing expedition turns something up.




Defendant SAN Engineering’s Response to Plaintiff’s Emergency Motion for Leave     Page 5 of 7
          Case 1:18-cv-00129-RP Document 35 Filed 02/27/19 Page 6 of 7




       Notably, Primacy’s discovery request goes beyond discovery of jurisdictional facts

to also include a single element of SAN’s alternative motion for dismissal under common

law forum non conveniens principles. (Doc. 34 at 5). Of course, Primacy cites no authority

to support a right to limited discovery on a forum non conveniens motion, much less

discovery on the location of witnesses and documentation. The case Primacy cites—

Moreno v. LG Electronics, USA, Inc., does not address a right to discovery at all, but simply

references one of the factors (among 9 other private and public factors) that should be

obvious to all involved—that the vast majority—if not all—of the relevant witnesses and

documents are located in Korea or New Jersey.

       The simple fact remains: an alternative forum exists to decide this case. In fact, it

is a forum that Primacy also chose, and Primacy fails to demonstrate why that forum—

where all the relevant witnesses and documents are located—is inadequate. The

discovery Primacy requests will not change that fact, and certainly will not establish

specific jurisdiction as to SAN. Primacy’s motion should be denied and the claims against

SAN dismissed.

V.     Conclusion & Prayer

       For these reasons, Defendant SAN Engineering respectfully requests that this

Court deny Plaintiff’s emergency motion for leave to conduct jurisdictional discovery and

to extend Primacy’s response deadline. SAN Engineering further requests such other and

further relief, special or general, legal or equitable, as may be shown that it is justly

entitled to receive.




Defendant SAN Engineering’s Response to Plaintiff’s Emergency Motion for Leave     Page 6 of 7
          Case 1:18-cv-00129-RP Document 35 Filed 02/27/19 Page 7 of 7




                                                   Respectfully submitted,


                                                   By: /s/ david j. park_________
                                                   David J. Park
                                                   State Bar No. 24025582
                                                   dpark@parkjunlaw.com
                                                   Park & Jun, PLLC
                                                   2000 Royal Lane, Suite 204
                                                   Dallas, Texas 75229
                                                   Tel: 972-241-6900
                                                   Fax: 214-257-8633

                                                   ATTORNEYS FOR
                                                   SAN Engineering Co., Ltd.


                               CERTIFICATE OF SERVICE

       I hereby certify that on February 27, 2019, the foregoing document is being filed
with the Clerk of the U.S. District Court, Western District of Texas, using the electronic
case filing system of the court, which electronically will send a “Notice of Electronic
Filing”, with a link to an electronic copy of this document, to the attorneys of record who
have consented in writing with this court to accept such as service of this document by
electronic means.

 Jorge A. Padilla                                Jesse Gessin
 jpadilla@jw.com                                 jgessin@kelleranderle.com
 Scott W. Weatherford                            Michael A. Schachter
 sweatherford@jw.com                             mschachter@kelleranderle.com
 Jackson Walker, LLP                             Keller/Anderle LLP
 100 Congress Ave., Suite 1100                   18300 Von Karman Ave., Suite 930
 Austin, Texas 78701                             Irvine, California 92613-1057
 Attorneys for Plaintiff,                        Attorneys for Plaintiff,
 Primacy Engineering, Inc.                       Primacy Engineering, Inc.

                                                   /s/ david j. park_______
                                                   David J. Park




Defendant SAN Engineering’s Response to Plaintiff’s Emergency Motion for Leave      Page 7 of 7
